Citation Nr: 1615206	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-45 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for cerumen impaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from September 2000 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a February 2014 decision, the Board remanded the case for further development.  While the case was in remand status, the RO, in a July 2015 rating decision, granted service connection for temporomandibular joint (TMJ) syndrome with otalgia, and headaches secondary to TMJ syndrome.  In light of these awards, the sole issue remaining on appeal is entitlement to service connection for cerumen impaction.


FINDING OF FACT

The Veteran has bilateral recurrent cerumen impaction that had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral recurrent cerumen impaction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

 

REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence

The Veteran contends that she has a bilateral ear disability to include chronic or recurrent cerumen impaction.  In her original application for benefits based on service-connected disability, she reported having chronic earaches that began in 2002 and were secondary to her TMJ syndrome.  She also stated in a March 2008 VA Form 21-4138 that she was claiming service connection for reoccurring earaches that resulted from braces prescribed during service and resulting TMJ syndrome, and that she had continuously experienced pain since then.  As noted in the introduction, service connection has been granted for TMJ syndrome with otalgia (ear pain).

Service treatment records show periodic treatment between February 2002 and March 2004 for ear complaints.  When seen in February 2002 for ear pain symptoms, she was assessed with having possible ear infection.  

The Veteran was seen in December 2002 for complaints of ear infection for three days.  She was having difficulty hearing and had throbbing ear pain.  She had a waxy build up in both ears such that the examiner could not see the tympanic membrane. Treatment was to irrigate the ear with water and peroxide to treat excessive wax build-up.  

The Veteran was treated in November 2003 for complaints of ear ache/pain in both ears for three days.  The tympanic membranes were obstructed with a significant amount of cerumen.  The assessment was otalgia, probably external otitis media.  Treatment was to irrigate the canals. 

The Veteran was seen the next day in November 2003 after the irrigation and reported having pain in both ears.  The Veteran reported that she had a history of chronic ear infections, with pain she estimated to be at a level 10 on a scale of 1 to 10.  Examination findings included that there was no active disease and vital signs were stable.  The Veteran was treated with Augmentin, an oral antibacterial combination including amoxicillin.  The assessment was probable otitis media.

When seen in March 2004, the Veteran reported having left ear pain for three days, and reported that she had a history of ear infections.  Examination showed mild cerumen and the tympanic membrane was clear with no erythema.  The assessment was otalgia.  

The pertinent private treatment records of record following service are dated between December 2004 and December 2007, associated with treatment at the Prairie Medical Group.  A December 2004 Health History Questionnaire shows that the Veteran reported she had trouble with his hearing.  At that time the Veteran also reported having bilateral ear pain for the prior two or three days and that she had a mild hearing loss.  The examiner observed bilateral cerumen impaction.  After physical examination the assessment was cerumen impaction.

The Veteran was seen in May 2005 for ear lavage.  The Veteran reported complaints of an ear clogged sensation, decreased hearing, but no pain or discharge.  On examination the provider observed edematous turbinates and cerumen impaction.  The assessment was cerumen impaction, and rhinitis.  When seen in September 2005 the Veteran reported having complaints of ear wax pain, and pain in his ears that was worse with chewing.  On examination the provider observed that the Veteran had tender bilateral TMJ, with good range of motion; and clear ear canals, bilaterally.  The assessment was otalgia secondary to TMJ syndrome.

When seen in June 2007, the Veteran reported complaints of ear pain that had onset two or three days before; no discharge or pain.  The provider observed and assessed cerumen impaction.  When seen in December 2007 for complaints of coughing, headaches, and sore throat, the provider reported findings of no wax or problems of the tympanic membranes.  During that visit the Veteran underwent ear lavage for both ears; and was assessed with upper respiratory infection.

In October 2014, the Veteran underwent VA examination pursuant to the Board's remand.  The examiner recorded that the Veteran was diagnosed with cerumen impaction, recurrent, bilateral, effective in 2002, pursuant to ICD (International Statistical Classification of Diseases and Related Health Problems), ICD code 380.4.

At the examination, the Veteran reported that she was seen multiple times in service for the complaint of ear pain.  She reported that she was told that she had wax in her ears, which was treated with irrigation.  She reported that that she had continued ear pain, which is located outside of her ear along the bilateral TMJ region.  She reported that she has pain when she gets tense or anxious, and that a diagnosis of TMJ was made by a medical facility at UCLA in about 2008.  She reported that her "ear" and headache pains have improved since starting treatment for the bilateral TMJ.  She denied having hearing loss, tinnitus, or vertigo.

The October 2014 VA examination report contains a medical history section that shows that the Veteran had an abnormal ear canal in that bilateral cerumen impaction was present.  The Veteran did not have a history of the following: findings, signs or symptoms of Meniere's syndrome; a peripheral vestibular condition; or any diagnosis other than cerumen impaction, recurrent, bilateral.  Nor did she have chronic ear infection, inflammation, cholesteatoma; or surgery for any condition.  The Veteran had normal gait, Romberg test, and limb coordination test.  The Veteran had no history of tumors or neoplasms, scars, or other pertinent physical findings, complications, conditions, signs or symptoms related to the diagnosis of cerumen impaction, recurrent, bilateral.  The Veteran had no other significant diagnostic test findings or results.

The examiner opined that the diagnosed cerumen impaction, recurrent, bilateral, was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the examiner stated that as shown in the service treatment records, there is sufficient evidence to support a nexus between the Veteran's current ear condition of bilateral cerumen impaction and her military service.  

The examiner noted further that the Veteran was seen multiple times in service for cerumen impaction, which was treated with carbamide peroxide irrigation; and that the Veteran continues to have chronic bilateral cerumen impaction to the present date, although this was not causing an ear disability.  The examiner concluded that, given there is current clinical evidence of chronic bilateral cerumen impaction, combined with records showing the condition was originally diagnosed and treated in-service, it was the examiner's opinion that the Veteran's current bilateral cerumen impaction is at least as likely as not related to or due to her military service.  

Analysis

The evidence shows that the Veteran had onset of ear wax problems/cerumen impaction in service and the medical opinion evidence links the same current problems to service as the onset was during service.  With those elements of the claim met, the salient question is whether cerumen impaction is a disability for which service connection may be granted.  The RO has denied the claim on this basis, essentially that the ear wax problems are a symptom without any underlying disability.

A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1) (West 2014); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  

Symptoms by themselves potentially may not be service connected, such as standalone pain.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (specifically declining to reach the question of whether pain alone can constitute disability under 38 U.S.C.A. §§ 1110 and 1131).

In the Veteran's case, the October 2014 VA examiner diagnosed recurrent bilateral cerumen impaction under ICD Code 380.4, with a date of diagnosis of 2002.  This is under the International Statistical Classification of Diseases and Related Health Problems, is part of the list of ICD-9 Codes 360-389, covering diseases of the sense organs.  Based on the facts that the VA examiner provided a diagnosis as if cerumen impaction is a type of ear condition, that there is a specific ICD code for the condition and that the Veteran has received treatment for the condition, cerumen impaction appears to be a disability, particularly when diagnosed as a recurrent condition.

Without commenting on the potential disability rating, just because a disability may not be compensable, does not mean it is one that may not be service connected.  See 38 C.F.R. § 4.31 (2015) (allowing for zero percent evaluations).  Moreover, even if cerumen impaction is ultimately considered part of the already service-connected otalgia (and TMJ syndrome) or there are potentially overlapping symptomatology, this does not prohibit the award of service connection as that aspect of compensation is related to the down-stream disability rating.  See, e.g., Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").

In light of this information and evidence, and when resolving reasonable doubt in the Veteran's favor, the Board finds that bilateral recurrent cerumen impaction is a disability for which service connection may be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the three elements of the claim are met, the Board concludes that service connection for bilateral recurrent cerumen impaction is warranted.  

ORDER

Service connection for bilateral recurrent cerumen impaction is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


